                    Case 19-90927                     Doc 24         Filed 10/06/19 Entered 10/06/19 09:59:13                                       Desc Main
                                                                       Document     Page 1 of 3

 Fill in this information to identify the case:
 Debtor name EP Technology Corporation U.S.A.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF ILLINOIS                                                                                 Check if this is an

 Case number (if known):                19-90927                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ADP Inc                                                         Payroll Service                                                                                              $337.65
 PO Box 842875
 Boston, MA
 02284-2873
 Ameren Illinois                                                                                                                                                            $8,821.04
 P.O. Box 88034
 Chicago, IL                     877-263-7369
 60680-1034
 Blue Cross, Blue                                                                                                                                                         $17,054.02
 Shield of Illinois
 2151 W. White Oak
 Drive
 Springfield, IL
 62704-6495
 California                                                                                                                                                               $70,653.00
 Department of Tax
 and Fe                          626-480-7260
 1521 W Cameron
 Ave, Ste 300,
 West Covina, CA
 91790-2738
 CNA Insurance                   Law Offices of                  Insurance                                                                                                  $5,224.80
 PO Box 790094                   Edward J. Kozel
 Saint Louis, MO
 63179-0094
                                 312-817-1978
 Comcast                                                         Internet Service                                                                                         $36,638.97
 PO Box 37601
 Philadelphia, PA                215-981-7790
 19101-0601
 Consolidated                                                                                                                                                               $2,753.64
 Communications
 P.O. Box 2564                   936-788-1229
 Decatur, IL
 62525-2564




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-90927                     Doc 24         Filed 10/06/19 Entered 10/06/19 09:59:13                                       Desc Main
                                                                       Document     Page 2 of 3

 Debtor    EP Technology Corporation U.S.A.                                                                   Case number (if known)         19-90927
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Discovery                                                       Lease                                                                                                        $866.30
 Warehouse
 2805 S. Boulder
 Drive
 Urbana, IL 61802
 Illinois Department                                             Corporate Income                                                                                       $171,046.00
 or Revenue                                                      Tax
 101 W. Jefferson St.            312-814-3589
 Springfield, IL 62702
 Internal Revenue                                                Corporate Income                                                                                       $529,505.00
 Service                                                         Tax
 Centralized                     855-810-2808
 Insolvency
 Operations
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Martin, Hood,                                                   Accounting                                                                                                   $450.00
 Friese, &                                                       Services
 Associates, LLC                 217-351-7726
 2507 South Neil
 Street
 Champaign, IL
 61820
 Mutual of Omaha                                                                                                                                                              $999.80
 Payment Processing              chicagoservice@m
 Center                          utualofomaha.com
 Omaha, NE                       402-997-1998
 68103-2147
 QBE                                                                                                                                                                        $5,040.00
 PO Box 3109
 Milwaukee, WI                   800-926-6686
 53201-3109
 ULINE                                                           Shipping Supply                                                                                          $17,316.23
 Attn: Accounts
 Receivable                      800-295-5571
 PO Box 88741
 Chicago, IL
 60680-1741
 United Fuel Co.                                                 Power Backup                                                                                                 $566.89
 P.O. BOX 938,
 Rantoul, IL 61866               217-892-8905
 US
 Rantoul, IL 61866
 United States                                                   EPL Insurance                                                                                              $3,224.25
 Liability Ins Comp.
 PO Box 62778                    610-688-4391
 Baltimore, MD
 21264-2778
 UPS                                                                                                                                                                      $69,654.17
 Lockbox 577
 Carol Stream, IL
 60132-0577

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-90927                     Doc 24         Filed 10/06/19 Entered 10/06/19 09:59:13                                       Desc Main
                                                                       Document     Page 3 of 3

 Debtor    EP Technology Corporation U.S.A.                                                                   Case number (if known)         19-90927
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 UPS Capital Ins.                Attn: President or                                                                                                                         $9,548.10
 Agency, Inc.                    Managing Member
 Carfgo Premium
 Trust
 PO Box 934852                   281-890-1323
 Atlanta, GA 31193
 UPS SCS Chicago                                                                                                                                                          $72,773.83
 2803 Network Place
 Chicago, IL 60673
 Urbana Champaign                                                                                                                                                             $498.44
 Sanitary District
 PO Box 669
 Urbana, IL
 61803-0669




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
